UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 17, 2010 FIRST CALIFORNIA FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 000-52498 38-3737811 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3027 Townsgate Road, Suite 300 Westlake Village, CA 91361 (Address of principal executive offices) (Zip Code) (805) 322-9655 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On March 17, 2010, First California Financial Group, Inc. issued a press release announcing the commencement of a public offering of its common stock.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Press Release, dated March 17, 2010, announcing commencement of public offering of common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. FIRST CALIFORNIA FINANCIAL GROUP, INC. Dated:March 17, 2010 By: /s/Romolo Santarosa Name: Romolo Santarosa Title: Executive Vice President, Chief Financial Officer
